Citation Nr: 0811473	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-37 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (the RO).

This case was previously before the Board in August 2007 at 
which time the case was remanded for the purpose of 
scheduling the veteran for a Travel Board hearing.  Such 
hearing was conducted before the undersigned Acting Veterans 
Law Judge at the RO in March 2008.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

The record also reflects that a motion to advance this case 
on the docket was filed on the on the veteran's behalf by his 
representative in April 2007.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2007).

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record supports a diagnosis of PTSD 
that is related to the veteran's in-service combat 
experiences.


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out the veteran's contention that 
stressful combat experiences during his World War II service 
in the Pacific Theatre led him to develop PTSD.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision 
as to the veteran's service-connection claim for PTSD.  

I.  Duties to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

VCAA notice letters were sent to the veteran regarding his 
service-connection claim for PTSD in June 2005 and March 
2006.  The Board need not, however, discuss the sufficiency 
of either of these letters or VA's development of the case in 
light of the fact that the Board is granting service 
connection for PTSD herein.  Thus, any potential error on the 
part of VA in complying with the provisions of the VCAA has 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the veteran's service-connection claim for PTSD.

II.  Service connection for PTSD

Entitlement to service connection for PTSD requires that 
three elements be present: (1) medical evidence diagnosing 
PTSD; (2) combat status or credible supporting evidence that 
the claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128 
(1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2007).  However, where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The veteran was diagnosed with PTSD on VA psychiatric 
examination in August 2006.  The examiner specifically 
indicated that the veteran's PTSD was the result of his 
combat experiences in service.  No contrary medical evidence 
is of record.  Elements (1) and (3) of 38 C.F.R. § 3.304(f) 
have accordingly been satisfied.  

The key element in this case is element (2) regarding in-
service stressors.  As noted above, if the evidence 
establishes that the veteran engaged in combat with the 
enemy, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d), (f)(1) (2007).  Absent a 
finding of combat status, however, the veteran's stressors 
must be verified for service connection to be awarded.  See 
Cohen and Moreau, supra.  

In the instant case, the Board finds that the veteran engaged 
in combat with the enemy.  Verification of his stressors is 
therefore unnecessary.  

The veteran contends that he served as an Army construction 
foreman on Biak Island in the South Pacific during World War 
II and that he was tasked with constructing an airstrip and 
accompanying facilities on that island.  See Board Hearing 
Tr. at 4-5.  He further maintains that while stationed on 
Biak, the airstrip he helped build was bombed by the 
Japanese, resulting in several casualties.  He also maintains 
that his base on Biak was subject to sniper fire, small arms 
fire, and artillery fire.  See Board Hearing Tr. at 5-6; 
Stressor Statement received in July 2005.

The Board finds the veteran's account of the aforementioned 
stressors to be highly credible.  Initially, the Board notes 
that the veteran's service personnel records are unavailable 
and appear to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  When service 
medical records are lost or missing, VA has a heightened 
obligation to satisfy the duty to assist and consider the 
applicability of the benefit of the doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Despite 
the missing service records in this case, the limited 
evidence that remains appears to be consistent with the 
veteran's testimony.  The veteran's "Enlisted Record and 
Report of Separation" reflects that he did indeed serve as a 
construction foreman in the Army Air Corps.  Such duties are 
congruent with the veteran's testimony that he was involved 
in airstrip construction during his time in service.  The 
veteran's separation record also indicates that he served in 
the Philippine Island and Luzon campaigns and received the 
Philippine Liberation Ribbon, the Asiatic Pacific Theatre 
Campaign Medal, and the Distinguished United Badge.  This 
evidence not only places the veteran in the area of the 
Philippines and New Guinea (close to Biak), but also 
indicates that the veteran would have been in a position to 
be involved in the fierce battles that took place in that 
area during the veteran's period of service.  Moreover, as 
the veteran points out, it was not uncommon for airstrips in 
that area to be bombed or subjected to artillery fire by 
Japanese forces during the relevant time period.  As noted 
above, this evidence only serves to support the veteran's 
highly credible testimony.

The Board acknowledges that the RO attempted to obtain 
morning reports for the veteran's unit to verify his 
stressors.  Stressor verification efforts were also made 
through the Joint Services Records Research Center (JSRRC) 
(formerly known as the United States Armed Services Center 
for Research of Unit Records (USASCRUR)).  The search for 
morning reports covered only December 1944.  The veteran has 
indicated, however, that the various stressful events he 
described took place between May and December1944.  See 
Stressor Statement received in July 2005 (stating that "all 
this happened @ Biak May 1944-December 1944").  The morning 
report search was therefore incomplete.  Moreover, although 
the response from JSRRC is cut off so as not to reveal the 
dates searched, the accompanying request indicated that the 
stressful events "happened on December 1, 1944."  As with 
the morning reports, the JSRRC search was extremely limited 
in scope and did not include the full range of dates supplied 
by the veteran.  

In any event, because the Board finds the veteran's testimony 
regarding his in-service stressors to be credible and highly 
probative, and resolving any remaining doubt in the veteran's 
favor, combat status is established and stressor verification 
is unnecessary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f)(1) (2007).  The second element of 38 C.F.R. 
§ 3.304(f) has therefore also been established and service 
connection for PTSD is warranted.  The benefit sought on 
appeal is accordingly granted.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran also seeks service connection for bilateral 
hearing loss and tinnitus.  He contends that these conditions 
are the product of exposure to noise from heavy construction 
equipment, aircraft engines, artillery fire, small arms fire, 
and explosions in service.  See Board Hearing Tr. at 7, 11.  
Before the Board can adjudicate these claims, however, 
additional development in the form of a VA audiological 
examination is required.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims made clear that 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.

In the instant case, there is competent evidence of a current 
disability, which satisfies the first McLendon element.  VA 
treatment records dated in August 2006 note diagnoses of 
moderately severe to profound right ear sensorineural hearing 
loss and mild to moderately severe left ear sensorineural 
hearing loss.  

There is also an indication that events in service led to the 
veteran's current hearing loss and tinnitus, thereby 
satisfying the second and third McLendon elements.  
The veteran served as a construction foreman on airstrips in 
the South Pacific during World War II.  As such, he was 
undoubtedly exposed to loud noise from aircraft and heavy 
construction equipment.  As noted above, the veteran also 
participated in combat and was exposed to noise from bombings 
and artillery and small arms fire.  See 38 U.S.C.A. § 1154(b) 
(West 2002).  For his part, the veteran has also reported 
that his hearing loss and tinnitus began in service and have 
continued to the present time.  See Board Hearing Tr. at 7-9. 

There also appears to be insufficient competent medical 
evidence on file for VA to make a decision on the claim, 
thereby satisfying the fourth McLendon element and triggering 
VA's duty to obtain an examination.  The veteran has not been 
afforded a VA audiological examination to address the 
relationship between his current hearing loss and his period 
of active duty.  The remainder of the medical evidence of 
record contains no etiological opinion to fill the gap.  
Under such circumstances, a VA audiological examination 
should be conducted on remand and an etiological opinion 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  
The examiner is asked to provide results 
in a numeric format for each of the 
following frequencies: 500, 1000, 2000, 
3000 and 4000 Hertz.  The examiner is 
also asked to provide an average of the 
above frequencies for each ear, and to 
provide speech recognition scores for 
each ear using the Maryland CNC Test.  If 
hearing loss and/or tinnitus is 
identified, the examiner should also 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran's hearing loss 
and/or tinnitus is related to any 
incident of military service, including 
his exposure to loud noise from heavy 
construction equipment, aircraft engines, 
artillery fire, small arms fire, and 
explosions.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.  

2.  Thereafter, readjudicate the 
veteran's service connection claims for 
bilateral hearing loss and tinnitus.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and 
given reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


